Petitioner, ex-wife, appeals from so much of an order of the Family Court, Richmond County, dated December 11, 1972, and amended January 4, 1973, which modified the support provisions contained in a separation' agreement that was incorporated in a Mexican divorce decree and survived it. The agreement, inter alia, provided for the payment of $100 a week for the support of petitioner and their three children until she remarries at which time the amount would be reduced to $75 weekly. Both parties have remarried, and prior Family Court applications by the parties for upward * and downward modification resulted in a 1972 order reducing the child support to $50 weekly, based upon the wife’s part-time employment and the husband’s inability to maintain payments. The order appealed from restored the $75 weekly payment, as set forth in the separation agreement, to continue while petitioner remains unemployed. Upon her reemployment, the order would- reduce the support figure to $50 a week. Order modified, on the law and the facts, by eliminating the provision requiring the reduction of support in futuro. As so modified, order affirmed insofar as appealed from, without costs. Whether, -if petitioner becomes employed, there should be a reduction in support payments, should not now be decided. Gulotta, P. J., Martuscello, Shapiro, Christ and Benjamin, JJ., concur.